
	
		I
		112th CONGRESS
		1st Session
		H. R. 2664
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2011
			Mrs. Napolitano
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reauthorize the Water Desalination Act of 1996, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reauthorization of Water Desalination
			 Act of 2011.
		2.Water desalination
			 activities
			(a)In
			 generalThe Secretary of the Interior (referred to in this
			 section as the Secretary) shall operate, manage and maintain
			 facilities to carry out research, development, and demonstration activities to
			 develop technologies and methods that promote brackish groundwater desalination
			 as a viable method to increase water supply in a cost-effective manner.
			(b)Objectives;
			 activities
				(1)ObjectivesThe
			 Secretary shall conduct demonstration projects—
					(A)to develop new
			 water and energy technologies with widespread applicability; and
					(B)to create new
			 supplies of usable water for municipal, agricultural, industrial, or
			 environmental purposes.
					(2)ActivitiesIn
			 operating, managing, and maintaining the facilities under subsection (a), the
			 Secretary shall carry out—
					(A)as a priority, the
			 development of renewable energy technologies for integration with desalination
			 technologies—
						(i)to
			 reduce the capital and operational costs of desalination;
						(ii)to
			 minimize the environmental impacts of desalination; and
						(iii)to
			 increase public acceptance of desalination as a viable water supply
			 process;
						(B)research regarding
			 various desalination processes, including improvements in reverse and forward
			 osmosis technologies;
					(C)the development of
			 innovative methods and technologies to reduce the volume and cost of
			 desalination concentrated wastes (including the disposal of desalination
			 concentrated wastes) in an environmentally sound manner;
					(D)an outreach
			 program to create partnerships with States, academic institutions, private
			 entities, local public agencies, and other appropriate organizations to conduct
			 research, development, and demonstration activities, including the
			 establishment of rental and other charges to provide revenue to help offset the
			 costs of operating and maintaining the facility; and
					(E)an outreach
			 program to educate the public on—
						(i)desalination and
			 renewable energy technologies; and
						(ii)the
			 benefits of using water in an efficient manner.
						(c)Authority of
			 secretaryThe Secretary may enter into contracts or other
			 agreements with, or make grants to, appropriate entities to manage, operate, or
			 otherwise carry out this section, including an agreement with a local or
			 regional academic institution or a consortium of institutions to manage
			 research activities.
			(d)ReauthorizationSection
			 8 of the Water Desalination Act of 1996 (42 U.S.C. 10301 note; Public Law
			 104–298) is amended—
				(1)in subsection (a),
			 in the first sentence, by striking 2011 and inserting
			 2016; and
				(2)in subsection (b),
			 by striking $25,000,000 for fiscal years 1997 through 2011 and
			 inserting $2,000,000 for each of fiscal years 2012 through
			 2016.
				
